COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 LIGHTSEY NATHAN SAUL, JR.,                                   No. 08-12-00030-CR
                                               §
                          Appellant,                             Appeal from the
                                               §
 v.                                                            83rd District Court
                                               §
 THE STATE OF TEXAS,                                         of Pecos County, Texas
                                               §
                          Appellee.                                (TC# 2849)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 5TH DAY OF OCTOBER, 2016.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.